DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 23 July 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Patent # 56 isn’t a real patent, there are too many digits.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 2-8 are objected to because of the following informalities:  These claims don’t use a comma after the dependent claim number like claims 9-14. Consistency should be maintained through all the claims.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  There appears to be a word missing between “with” and “valleys” on Line 3 like “the” or “said”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The claim depends from itself.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The claim depends from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the water" on Line 13.  There is insufficient antecedent basis for this limitation in the claim. Line 11 recites “a flow of water”.
Claim 10 recites the limitation "the upper support".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the roof".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the roof".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said pocket".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the upper support".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the roof".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
It appears as though the claims would be allowable once the above issues are corrected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635